PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/894,179
Filing Date: 12 Feb 2018
Appellant(s): Berger et al.



__________________
Gerlinde M. Nattler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2021 January 12 and 2021 February 17.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2020 September 24 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 9, 11-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,868,198 A (herein “Kato”) in view of US 5,174,373 A (herein “Shinmura”).
Regarding claim 9, Kato discloses a thermal component (Figs. 1-6) comprising a fluid channel (Fig. 3; inside of pipe 3) and a “swirler” (at 14), the fluid channel of the pipe including an inner profile (shown in Fig. 3) corresponding to an outer profile of the swirler, the swirler being disposed in the fluid channel (seen in Fig. 3).
Kato discloses that the pipe has a longitudinal gap (Fig. 5; 15) but does not disclose that the pipe has a plate. 
Shinmura discloses a thermal component (Figs. 1 and 6c) including a pipe (11) having a fluid channel (11a/11b) and a plate (111) having a profile (seen in Fig. 5a) extending from a longitudinal gap (Fig. 6c; seen at the top of the pipe).
It would have been obvious to one of ordinary skill in the art to modify the thermal component of Kato with the teachings of Shinmura in order to balance heat exchange 
Shinmura does not explicitly disclose that the plate extends through the longitudinal gap since the plate is integrally formed with the outer pipe portion. However, Shinmura does disclose multiple embodiments in which the plate can be made integrally/monolithically with the pipe or as a separate piece (e.g. Figs. 6a and 6b) and it would have been obvious to one of ordinary skill to make the plate of the embodiment in Fig. 6c as a separate piece extending through the gap since it has been held that the use of a one piece construction versus a multi-piece construction is merely a matter of obvious engineering choice.
Regarding claims 11 and 12, the combined teachings disclose that the sliding plate has a corrugated profile (Shinmura: Fig. 5a; 111a).
Regarding claim 17, the combined teachings disclose that the pipe has at least one lateral opening (Kato: Fig. 3; openings for the tubes 2) (Shinmura: Figs. 5a and 6c; openings for tubes 13).
Regarding claim 18, the combined teachings disclose a connecting pipe fitted against the swirler (Kato: Fig. 3; tubes 2 fitted against swirler at 14) and the plate (Shinmura: Figs 5a and 6c; tubes 13 fitted against plate 111) in the lateral openings.
Regarding claim 19, the combined teachings disclose that the pipe comprises a plurality of fluid channels (Shinmura: Fig. 6c; channels 11a, 11b), each of the channels comprises one of the swirler (Kato: Fig. 6; the swirler extends along the tube opening) (Shinmura: Fig. 6c; tubes 13 extend to both channels).

(2) Response to Argument
I. Regarding Appellant’s summary of claimed subject matter
	Appellant’s summary on page 4 of the Appeal Brief appears to be correct.

II. Regarding grounds of rejection to be reviewed on appeal
	Appellant references the examiner’s Final Rejection, however, the rejection which is appealed is the Non-Final Rejection mailed on 2020 September 24.

III. Kato and Shinmura both disclose a longitudinal gap as defined by Appellant
	Appellant alleges (Brief: p. 5) that the longitudinal gap 15 of Kato is not a gap, but a closed ‘butt joint seam of the longitudinal edges of the header pipe material’ that is ‘joined by a heat treatment and brazing’ and that there is no longitudinal gap as the ends of the metal sheet touch each other.
	Appellant also alleges (third paragraph of p. 8) that both Kato and Shinmura do not have a gap such as that of the claimed invention.
	The examiner finds that Appellant’s interpretation of the gaps found in the prior art teachings is a departure from their own disclosure. While the final product of both Kato (left) and Shinmura (middle) do not show the longitudinal gap in the form of a fluidic opening, neither does the structure disclosed by Appellant (right).

    PNG
    media_image2.png
    408
    437
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    224
    194
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    374
    403
    media_image4.png
    Greyscale

	Each structure shows that the “gap” is fluidically closed so as to form a pipe. Therefore, both Kato and Shinmura disclose a gap consistent with Appellant’s disclosure and Appellant’s allegation is erroneous.

IV. The combined teachings of Kato and Shinmura render the claimed structure obvious
	Appellant alleges (p. 7) that Shinmura does not render the claimed structure obvious because the pipes of Shinmura which have a longitudinal seam on the outside surface are monolithically formed with the dividing wall and because a separate dividing wall is only present where the pipe has been seamlessly extruded without such a dividing wall.
	While Shinmura does not explicitly disclose that the plate extends through the longitudinal gap, since the plate is integrally formed with the outer pipe portion, the only difference between the structure shown in Shinmura’s Fig. 6c and Appellant’s claimed invention is simply a single seam (shown below).

    PNG
    media_image5.png
    270
    199
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    181
    158
    media_image6.png
    Greyscale

	 Shinmura also discloses many other configurations of the pipe including that the plate can be made integrally/monolithically with the pipe (Fig. 6b) or as a separate piece (Fig. 6a). Furthermore, Shinmura does not provide any criticality for the specific embodiments shown which would prevent one of ordinary skill from considering a multipart modification. The difference between Shinmura and the claimed invention merely amounts to obvious engineering design choice which is well within the level of ordinary skill in the art.
	Appellant states (bottom of p. 7) that the examiner misquotes the case law of In re Larson and that, contrary to the examiner’s assertion, the holding of Larson is not applicable in reverse because removing a separation of joined parts removes a feature while separating parts adds a feature.
	The legal precedent discussed in MPEP 2144.04 cannot be treated as per se rules. Instead, the facts of each case must be carefully considered. Upon review of the Appellant’s invention, the Kato and Shinmura references, and the legal findings in MPEP 2144.04 (e.g., Larson), the examiner believes that the various teachings of Shinmura are sufficient to establish that the use of a multi piece construction instead of the one piece construction disclosed in Shinmura is not an unobvious/patentable difference to one of ordinary skill in the art.
	Therefore, the combined teachings do in fact render the claimed invention obvious and Appellant’s allegation is erroneous.



V. Conclusion
The Office submits that by at least the foregoing reasoning, Appellant’s arguments have been shown to be unpersuasive. Accordingly, it is respectfully requested that the rejection of all claims be sustained.

Respectfully submitted,
/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763
                                                                                                                                                                                                        Conferees:
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763  

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
                                                                                                                                                                                                      {
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.